Exhibit 10.49

MATTEL, INC.

HOURLY EMPLOYEE PERSONAL INVESTMENT PLAN

SECOND AMENDMENT TO THE JANUARY 1, 2006 RESTATEMENT

WHEREAS, Mattel, Inc. (the “Company”) desires to amend the Plan to clarify the
provisions of the automatic enrollment feature;

NOW THEREFORE, the Plan is hereby amended effective as of January 1, 2008, as
follows:

1. Section 5.1(b) is amended and a new Section 5.1(c) and a new Section 5.1(d)
are added to read as follows:

“(b) Except as provided in Section 5.1(d), a Participant who is first hired, or
newly rehired on or after January 1, 2008 who has not elected to have
Compensation reduced in accordance with Section 5.1(a) shall be deemed to have
elected under Section 5.1(a) to have Compensation reduced by two percent
(2%) beginning as soon as administratively practicable following the date the
Eligible Employee becomes a Participant. Effective for Plan Years beginning on
and after January 1, 2008, except as provided in Section 5.1(d), a Participant
who was not first hired or newly rehired during such Plan Year and who has not
elected to have Compensation reduced in accordance with Section 5.1(a) shall be
deemed to have elected under Section 5.1(a) to have Compensation reduced by two
percent (2%) beginning as soon as administratively practicable on or following
April 1 of such Plan Year. Each affected Participant may elect at any time, in
accordance with procedures established by the Committee or its designee, not to
have Compensation so reduced, or to have Compensation reduced by a different
percentage allowed under Section 5.2, which election shall become effective as
soon as administratively practicable following receipt of the Participant
election. Before-Tax Contributions made pursuant to this automatic election
shall be invested in a default investment fund designated for such purpose by
the Committee, unless the Participant elects to have such contributions invested
otherwise in accordance with Article IV.

(c) Unless a Participant elects otherwise and except as provided in
Section 5.1(d), any affirmative election or deemed election to have Compensation
reduced by less than six percent (6%) shall be automatically increased by one
percent (1%), effective as soon as administratively practicable on or following
the first April 1 that is at least 90 days after such initial affirmative or
deemed deferral election and as soon as administratively practicable on or
following each April 1 thereafter until such election has been increased to a
deemed deferral election of six percent (6%) of Compensation.

(d) The Committee may provide that certain divisions, organizational units or
classifications of Employees will not be subject to the automatic enrollment
provisions of Section 5.1(b) or the automatic escalation provisions of
Section 5.1(c)



--------------------------------------------------------------------------------

and shall establish rules and procedures regarding such designations, which
rules and related procedures shall be binding upon Participants.”

IN WITNESS WHEREOF, Mattel, Inc. has caused this instrument to be executed by
its duly authorized officer this 22nd day of May, 2009, effective as of the date
set forth above.

 

MATTEL, INC. By:   /s/    Alan Kaye         Name:   Alan Kaye Title:   SVP Human
Resources

 

2